PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,917,680
Issue Date:  9 Feb 2021
Application No. 16/148,654
Filing or 371(c) Date: 1 Oct 2018
Attorney Docket No. 121.0001

:	
:	RECALCULATION OF PATENT
:	TERM ADJUSTEMENT IN VIEW
:	OF SAFE HARBOR STATEMENT
:	UNDER 37 CFR 1.704(d)
:


The instant recalculation of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to the Request for Recalculation of Patent Term Adjustment In View of Safe Harbor Statement Under 37 CFR 1.704(d) (“Request”), filed March 14, 2021.  A Recalculation of PTA under this interim procedure is not considered a Request for Reconsideration within the meaning of 35 U.S.C. 154(b)(3) and 37 CFR 1.705(b).  A Recalculation of PTA under this interim procedure is not the Director’s decision on patentee’s request for reconsideration within the meaning of 35 U.S.C. 154(b)(3) and 37 CFR 1.705(b).  The Office’s recalculation of the PTA indicates the correct PTA is zero (0) days.

The petition is granted, insofar as a recalculation has occurred. However, issuance of a certificate of correction is not appropriate.

Relevant Procedural History

The patent issued with a PTA determination of 0 days on February 9, 2021.   The instant request seeking recalculation of the PTA in view of safe harbor statements under 37 CFR 1.704(d) was filed on March 14, 2021.

Decision

The PTA set forth on the patent is based on the following determination previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 100 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 0 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay, is 125 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
116 days.



	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

Running the calculation yields -16 days (100 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 116 days of Applicant Delay). However, it is not possible to have a negative PTA. Therefore, the patent sets forth a PTA of 0 days

The Office has reviewed the PTA calculations for the patent and has determined that none of the Information Disclosure Statements filed in the application were accompanied by a proper safe harbor statement under 37 CFR 1.704(d)(1)(i) or (ii). None of the IDSs filed in this application were expressly requested by the examiner/Office. The filing of the IDSs on August 5, 2020 and September 3, 2020 is a ground for reduction pursuant to 37 CFR 1.704(c)(8) and the filing of the IDSs on November 24, 2020,and December 18, 2020 is a ground for reduction pursuant  to 37 CFR 1.704(c)(10).  

A review of PTA calculations has revealed necessary changes to the period of Applicant Delay based on the application of current 37 CFR 1.704(c)(10). A  58 day period of reduction, not a 15 day period of reduction, is warranted pursuant to 37 CFR  1.704(c)(10) in connection with the filing of  an IDS on December 18, 2020, after a notice of allowance was mailed on August 17, 2020. The 16 day period of reduction assessed in connection with the filing of an IDS on November 24, 2020, after a notice of allowance was mailed on August 17, 2020 is subsumed within the 58 day period reduction assessed in connection with the filing of the December 18, 2020 IDS.

The correct period of Applicant Delay is 143 (50 + 35 + 58) days.  Therefore, the correct PTA remains 0 days (100 days of A Delay + 0 days of B Delay + 0 days of C Delay – 0 days of Overlap – 143 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination that the period of A Delay is 100 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 100 days.

B Delay

The Request does not dispute the Office’s prior determination that the period of B Delay is 0 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 0 days.


C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination that the number of days of Overlap is 125 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 125 days.

Applicant Delay

The Request disputes the Office’s prior determination that the period of Applicant Delay is 116 days.  The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and determined the period of Applicant Delay is 143 days.

Specifically, petitioner requests recalculation of the PTA in view of safe harbor statements under 37 CFR 1.704(d).

37 CFR 1.704(c)(8) states:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:
(8) Submission of a supplemental reply or other paper, other than a supplemental reply or other paper expressly requested by the examiner, after a reply has been filed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date the initial reply was filed and ending on the date that the supplemental reply or other such paper was filed; 
  
37 CFR 1.704(d)(1) states, in pertinent part: 

(d)(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution(processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination)of the application under paragraph (c)(12) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement:

  	Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement or

  	Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in    § 1.56(c) more than thirty days prior to the filing of the information disclosure statement. 

The presence (or absence) of a §1.704(d) statement is decisive.  Only by compliance with the certification requirement of §1.704(d) will the Office not enter a period of reduction for the IDSs filed under the circumstances set forth in 37 CFR 1.704(c)(8) or 1.704(c)(10).  The rule does not provide for the Office making any further inquiry into the applicability of §1.704(d). 

Turning to the specific facts:  A review of the image file wrapper for the application reveals none of the IDSs filed in the application were accompanied by a proper safe harbor statement under 37 CFR 1.704(d)(1)(i) or (ii). None of the IDSs filed in this application were expressly requested by the examiner/Office. Therefore, the filing of the IDSs on August 5, 2020 and September 3, 2020 is a ground for reduction pursuant to 37 CFR 1.704(c)(8) and the filing of the IDSs on November 24, 2020,and December 18, 2020 is a ground for reduction pursuant  to 37 CFR 1.704(c)(10).  

With respect to the August 5, 2020 IDS:  After the filing of an initial reply on July 30, 2020, a supplemental paper (IDS) was filed on August 5, 2020.  As no §1.704(d) statement accompanied the filing of the August 5, 2020 IDS, the period of applicant delay began on July 31, 2020 (the day after the filing of the initial reply) and ended on August 5, 2020 (the date of filing of the IDS), and is 5 days.   This 5 day period of reduction is subsumed within the 35 day period of reduction assessed in connection with the filing of an IDS on September 3, 2020.

With respect to the September 3, 2020 IDS:  After the filing of an initial reply on July 30, 2020, a supplemental paper (IDS) was filed on September 3, 2020.  As no §1.704(d) statement accompanied the filing of the September 3, 2020 IDS, the period of applicant delay began on July 31, 2020 (the day after the filing of the initial reply) and ended on  September 3, 2020 (the date of filing of the IDS), and is 35 days.  

On the present record, no portion of the applicant delay of 35 days will be removed. 
With respect to the November 24, 2020 IDS and the December 18, 2020 IDS: Current 37 CFR 1.704(c)(10) is the pivotal rule.

Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351, 129 USPQ2d 1240 (Fed. Cir. 2019) impacted 37 CFR 1.704(c)(10). See, the Federal Register notice, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu 85 Fed. Reg. 36335 (June 16, 2020).  Relevant PTA rules have been revised to focus on the delay due to the applicant's actions, rather than the consequences to the Office due to the applicant's actions. Current 37 CFR 1.704(c)(10) applies to all applications in which a notice of allowance was mailed on or after July 16, 2020. In this application, a notice of allowance was mailed on October 21, 2020. Therefore, current 37 CFR 1.704(c)(10) applies.

Current 37 CFR 1.704(c)(10) provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

…

(10) Submission of an amendment under §1.312 or other paper, other than an amendment under§ 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

Turning to the facts of this case:  A Notice of Allowance was mailed on October 21, 2020. On November 24, 2020, applicant filed a Rule 312 amendment, comments on the reasons for allowance, and an IDS.  None of these filings were requested by the examiner/Office. The November 24, 2020 IDS was not accompanied by a proper safe harbor statement under 37 CFR 1.704(d)(1)(i) or (ii). Therefore, the filing of the IDS is a ground for reduction under 37 CFR 1.704(c)(10). The period of reduction begins on October 22, 2020, the day after the mailing of the October 21, 2020 notice of allowance, and ends on November 24, 2020, the date the “other papers” were filed.  The 34 day period of reduction is subsumed within the new 58 day period of reduction under 37 CFR 1.704(c)(10), assessed in connection with the filing of an IDS on December 18, 2020, after a notice of allowance was mailed on October 21, 2020. (See next paragraph). The 16 day period of reduction has been removed.

With respect to the December 18, 2020 IDS: A notice of allowance was mailed on October 21, 2020. On December 18, 2020, applicant filed an IDS. The December 18, 2020 IDS was neither expressly requested by the examiner/Office, nor accompanied by a proper safe harbor statement under 37 CFR 1.704(d)(1)(i) or (ii). Therefore, the filing of the IDS is a ground for reduction under 37 CFR 1.704(c)(10). The period of reduction begins on October 22, 2020, the day after the mailing of the October 21, 2020 notice of allowance, and ends on December 18, 2020, the date the “other papers” were filed.  The 15 day period of reduction has been removed and a 58 day period of reduction has been entered.

The period of Applicant Delay is 143 (50 + 35 + 58) days.

It appears that petitioner desires to obtain the benefit of 1.704(d) statements.  In order to receive such benefit, the statements under 1.704(d) must be made (the Office will not waive the requirement to make the statements) and a petition under 1.183 (including the petition fee) must be filed and granted to waive the requirement of 1.704(d) that the 1.704(d) statement accompany the IDS.  In addition, petitioner must file a petition under 37 CFR 1.705(b). 

An application for patent term adjustment under 37 CFR 1.705(b) must be accompanied by
 	(1) The fee set forth in § 1.18(e); and
(2) A statement of the facts involved, specifying:
(i) The correct patent term adjustment and the basis or bases under § 1.702 for the adjustment;
(ii) The relevant dates as specified in §§1.703(a) through (e) for which an adjustment is sought and the adjustment as specified in § 1.703(f) to which the patent is entitled;
(iii) Whether the patent is subject to a terminal disclaimer and any expiration date specified in the terminal disclaimer; and
(iv)(A) Any circumstances during the prosecution of the application resulting in the patent that constitute a failure to engage in reasonable efforts to conclude processing or examination of such application as set forth in § 1.704; …


Conclusion

The correct period of Applicant Delay, based on the present record, is 143 days. Therefore, the correct PTA, based on the present record, is 0 (actually -43) days (100 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap – 143 days of Applicant Delay). 

Accordingly, issuance of a certificate of correction is not warranted.

If patentee disagrees with the recalculation under this interim procedure, patentee must file a response to the recalculation within TWO MONTHS of the mail date of the recalculation.  No extensions of time will be available.  If patentee fails to respond to the recalculation within TWO MONTHS of the mail date of the recalculation and the USPTO’s determination of the amount of recalculated PTA is different from that printed on the front of the patent, the USPTO will sua sponte issue a certificate of correction that reflects the recalculated PTA. 

If patentee responds to the recalculation by requesting changes to the recalculation beyond the allegation that a safe harbor statement was in fact filed and/or files a petition under 37 CFR 1.183 to waive the timing requirement of a 1.704(d) statement and provides a 1.704(d) statement, patentee must comply with the requirements of 37 CFR 1.705(b)(1) and (2). In other words, patentee must file the $210 petition fee and a statement of the facts involved.


Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314
ATTN:  Office of Petitions

Registered users of EFS-Web may file via EFS-Web.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET